Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Response to Amendment
This Office Action has been issued in response to amendment filed 04/22/2022.
Applicant's arguments have been carefully and fully considered and are persuasive.


Claim Status
         Claim(s) 1-8 and 11-22 have been considered and remain pending. Claim(s) 1-8 and 11-22 have been amended. New claim(s) 21, 22 have been added. Claim(s) 9, 10 have been cancelled. 


Allowable Subject Matter

Per the instant Office Action, Claims 1-8 and 11-22 are considered as allowable subject matter. After careful consideration, examination, and search of the claimed invention, prior art was not found to teach the amended limitation to the independent claims " in response to the cloud storage system indicating via the connection that a first version of the dataset is stored in the object format at the cloud storage system, compares the first version of the dataset to a second version of the dataset as stored in the file format on the file storage system; and an incremental transfer component that, in response to the dataset analysis component determining that the second version of the dataset is more recent than the first version of the dataset, creates, in the object format, a differential between the first version of the dataset and the second version of the dataset and transfers the differential to the cloud storage system,”

The following is an examiner's statement of reasons for allowance:

The reasons for allowance of Claim 1 is that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a storage system comprising: 
“ … a handshake component that establishes a connection with a cloud storage system, in which data is stored in an object format that is distinct from a file format used by the file storage system, to facilitate an initial transfer of a dataset from the file storage system to the cloud storage system; a dataset analysis component that, in response to the cloud storage system indicating via the connection that a first version of the dataset is stored in the object format at the cloud storage system, compares the first version of the dataset to a second version of the dataset as stored in the file format on the file storage system; and an incremental transfer component that, in response to the dataset analysis component determining that the second version of the dataset is more recent than the first version of the dataset, creates, in the object format, a differential between the first version of the dataset and the second version of the dataset and transfers the differential to the cloud storage system, wherein the differential comprises less than all of the second version of the dataset...”

The reasons for allowance of Claim 11 is that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a storage system comprising: 
“ … connecting, by a file storage system operatively coupled to a processor, to a cloud storage system, in which data is stored in an object format that is distinct from a file format used by the file storage system, to facilitate an initial transfer of a dataset from the file storage system to the cloud storage system; in response to determining that a first version of the dataset is stored in the object format on the cloud storage system, comparing, by the file storage system, the first version of the dataset to a second version of the dataset stored in the file format on the file storage system; and in response to determining that the second version of the dataset is more recent than the first version of the dataset, generating, by the file storage system in the object format, a differential between the first version of the dataset and the second version of the dataset, the differential comprising less than all of the second version of the dataset, and transferring, by the file storage system, the differential to the cloud storage system.”

The reasons for allowance of Claim 17 is that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a storage system comprising: 
“ … initiating an initial transfer of a dataset from the file storage system to a cloud storage system that is distinct from the  file storage system and stores data in an object format that is distinct from a file format used by the file storage system; in response to the cloud storage system indicating that a first revision of the dataset is present in the object format on the cloud storage system, comparing the first revision of the dataset to a second revision of the dataset as stored in the file format on the file storage system; and in response to the first revision of the dataset being earlier than the second revision of the dataset, generating, in the object format, a differential between the first revision of the dataset and the second revision of the dataset, wherein the differential comprises less than all of the dataset, and transferring the differential to the cloud storage system.”

As dependent claims 2-8, 12-16, 18-22 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra.

The prior art made of record, neither anticipates nor renders obvious the above
recited combinations for at least the reasons specified.

Bergant (U.S. Patent Number 8,706,833) teaches a processor in a storage server programmed to execute a plurality of software modules for data management, data replication and version control but fails to teach said limitation noted supra.

Jacobs (U.S. Publication Number 2003/0023898) teaches that in response to layer determining that the slave data version number is out of sync (i.e. different) from the master's current data version number, the master layer creates delta data to update the slave server and sends delta data to slave server where the master's current data version number is more recent than the out of sync slave data version number but fails to teach said limitation noted supra.

Yao (U.S. Publication Number 2018/0129679) teaches about comparing an original snapshot and a new snapshot based on traversing and comparing directory entries associated to the original snapshots and the new snapshot but fails to teach said limitation noted supra.


Response to Arguments

Applicant's arguments filed on 04/22/2022 have been carefully and fully considered, and are persuasive. As noted supra the case is in condition for allowance.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHILBA O PUCHE whose telephone number is (571)272-9163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 07519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHILBA O PUCHE/Examiner, Art Unit 2132                                                                                                                                                                                                        06/18/2022

/DAVID YI/Supervisory Patent Examiner, Art Unit 2132